The Honorable Thomas D. Wynne Prosecuting Attorney Thirteenth Judicial District P.O. Box 231 Fordyce, Arkansas  71742
Dear Mr. Wynne:
This is in response to Deputy Prosecuting Attorney Hamilton Singleton's request for an opinion on whether it is necessary for the quorum court of Ouachita County to approve or reject the location, by the City of Camden, of a landfill site in the unincorporated area of Ouachita County.  You note that there is no space available in the incorporated area of the City of Camden, and that the city is currently looking for acreage in the unincorporated area of the county.
It is my opinion that the answer to this question is, generally, "no".
Initial consideration must be given to A.C.A. 14-232-116 (Supp. 1989), which provides as follows:
  No county or municipality in a county shall acquire land for or establish a solid waste disposal site or facility in another county without the prior approval of the county judge and the quorum court of the county wherein the land is proposed to be acquired or wherein the site or facility is proposed to be located.
This statute operates to require the approval of a quorum court of one county where a city in another county, or another county itself, seeks to locate a landfill site in that county.  It does not require the approval of the quorum court of a county where a city within that county seeks to locate a landfill within that county.  Additionally, we have found no other general authority for the proposition that the approval of the quorum court is required in this instance.
It should be noted, however, that the proposed location of the landfill site must comply with all Arkansas Pollution Control and Ecology Department rules and regulations, (see A.C.A. 8-6-207) and any local ordinances adopted pursuant to A.C.A. 8-6-209, and must comply with the need assessments of the regional solid waste planning district, (see A.C.A. 8-6-705 (Supp. 1989)), and any other relevant provisions of law.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.